DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reactant-releasing device”, “heat removal device”, “a heating unit”, and “a reactant-recirculating device” in claim 1. Such claim limitation(s) is/are: “connection unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “reactant-releasing device” has been examined as --a reactant-releasing line and a valve assembly--. The phrase “heat removal device” has been examined as –a heat exchanger--. The phrase “a reactant-recirculating device” has been examined as -- a reactant-recirculating line and a condenser device --. The phrase “a heating unit“ has been examined as -- an electrically energizable heat conductor device --. The phrase “connection unit“ has been examined as – an electrical plug and socket connector – (see arguments in reply filed 3/29/22).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 (noting all figures disclosed in US 2013/0192281 Al) in view of Maier-Laxhuber et al. US 5,518,069 , noting evidentiary reference Marx et al. (The Role of Water in Adsorption-based CO2 Capture Systems)
Re claim 1, Nam et al. teach a vehicle heating system (see “technical field”) comprising: a reaction space (“adsorbent beds” fig 2) containing a first reactant; 
a reactant storage space (“reservoirs” fig 2) containing a second reactant or/and receiving the second reactant, wherein the first reactant and the second reactant form a reaction system wherein a reaction of the first reactant with the second reactant produces a reaction product that releases heat and the second reactant is separatable from the first reactant by introducing heat into the reaction product (fig 2); 
a reactant-releasing device (E1 or E2 and conduits immediately adjacent in loop, fig 2) for releasing second reactant from the reactant storage space and introducing the second reactant as a liquid into the reaction space (noting evidentiary reference teaching water presence in adsorbent/ zeolite 13x beds become an inevitability during the intended use cycling and operation of such an apparatus, page 108 “presence of water in the bed is inevitable”, );  
a heat removal device (wall of adsorbent beds acting in heat exchange relationship with ambient air such that “bed is cooled using ambient air” fig 2) for removing heat from the first reactant contained in the reaction space or removing heat from the reaction product contained in the reaction space or removing heat from the first reactant contained in the reaction space and removing heat from the reaction product contained in the reaction space; 
and a reactant-recirculating device (“condenser” fig 2 and conduits in loop immediately adjacent, fig 2) for recirculating second reactant from the reaction space into the reactant storage space.  
Nam et al. fail to explicitly teach the heating unit.
Maier-Laxhuber et al. teach a heating unit (3) for heating the first reactant contained in the reaction space or heating the reaction product contained in the reaction space or heating the first reactant contained in the reaction space and heating the reaction product contained in the reaction space to supply heat to a two phase bed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heating unit as taught by Maier-Laxhuber et al.  in the Nam et al. invention in order to advantageously allow for a secondary method of heating the bed using electricity in addition to or rather than solely relying on the primary source of the water vapor.

Additionally noting that for clarity, the recitation “for releasing second reactant from the reactant storage space and introducing the second reactant as a liquid into the reaction space” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	

Re claim 2, Nam et al. teach the reactant-releasing device comprises:  a reactant-releasing line; and a valve assembly for selectively establishing and interrupting a reaction-releasing connection between the reactant storage space and the reaction space (see the rejection of claim 1).  
Re claim 3, Nam et al. teach the reactant-recirculating device comprises: a reactant-recirculating line; a condenser device connected to the reactant-recirculating line, the condenser device for receiving second reactant leaving the reaction space as a gas and for feeding liquid second reactant into the reactant storage space (fig 2 and see the rejection of claim 1).  
Re claim 4, Nam et al. teach wherein the condenser device comprises a condenser and a second heat removal device for removing heat from the second reactant received in the condenser (see the rejection of claim 1 noting Nam et al. teach two heat removal devices, fig 2).  
Re claim 5, Maier-Laxhuber et al. teach the heating unit comprises an electrically energizable heat conductor device (see the rejection of claim 1).  
Re claim 8, Nam et al. teach the reaction system comprises the second reactant reacting chemically with the first reactant (figs, col 10).  
Re claim 10, Nam et al. teach the reaction system comprises the second reactant that reacts thermophysically with the first reactant; and the second reactant is adsorbable by the first reactant (figs, cols 1-2 and 9-10).  
Re claim 11, Nam et al. teach the first reactant is comprised of zeolite and the second reactant comprises water (claim 2, figs, cols 9-10).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of Fukushima
US6123569A, , noting evidentiary reference Marx et al..
	Re claim 6, Maier-Laxhuber et al teach teach the heating unit comprises a connection unit (annotated fig) to power the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the connection as taught by Maier-Laxhuber et al in the Nam et al. , as modified, invention in order to advantageously allow for the device to be powered by a voltage as is known in the art.
Nam et al., as modified, fail to explicitly teach details of the connector.
Fukushima teach the heating unit comprises a connection unit for connecting the heat conductor device to a voltage source that is external in relation to a vehicle with the vehicle heating system (abstract) to power the device externally and or charge a battery internal to a car.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the connector  as taught by Fukushima in the Nam et al. , as modified,  invention in order to advantageously allow for battery charging and or vehicle energizing when no internal vehicle energy is available.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of SAEGUSA
JP 2012007822, , noting evidentiary reference Marx et al..
Re claim 7, Nam et al. , as modified, fail to explicitly teach details of a heat exchanger device.
SAEGUSA teach wherein the heat removal device comprises a heat carrier medium circuit with a heat exchanger device (12b, 7, fig 1) for transferring heat transported in a heat carrier medium circulating in the heat carrier medium circuit to a medium to be heated to add external circuits to the chemical reactor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat exchanger device as taught by SAEGUSA in the Nam et al. , as modified, invention in order to advantageously allow for heat recovery from direct heat exchange internal to the chemical reactor.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US 10,139,169 B2 in view of Maier-Laxhuber et al. US 5,518,069 further in view of Bolin et al. US 20180106508 A1, , noting evidentiary reference Marx et al..

Re claim 9, Nam et al. teach the first reactant is or contains calcium oxide (cols 1-2, a well known MOF) and the second reactant is or contains water (figs, cols 9-10).  
Nam et al. , as modified, fail to explicitly teach calcium oxide .
Bolin et al. teach calcium oxide to use a MOF well known in the art (paras 126-127).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include calcium oxide as taught by Bolin et al. in the Nam et al. , as modified,  invention in order to advantageously allow for engineering design choice of a well-known material in a bed (paras 126-127).
Response to Arguments
Applicant’s arguments, see reply, filed 3/29/2022, with respect to the 112 rejection of claim 6 have been fully considered and are persuasive.  The 112 rejection of claim 6 has  been withdrawn. 
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
The applicant argues that the introduced water vapor is not a liquid and thus claim 1 overcomes the prior art. The examiner respectfully disagrees. The recitation “for releasing second reactant from the reactant storage space and introducing the second reactant as a liquid into the reaction space” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Second , the evidentiary reference (see the rejection of claim 1) discloses water presence in adsorbent/ zeolite 13x beds become an inevitability during the intended use cycling and operation of such an apparatus, page 108 “presence of water in the bed is inevitable”,
The applicant argues that “using a liquid and not a gas as an operating medium can not be considered as being obvious as, obviously, the use of a liquid operating medium, i.e. a liquid second reactant, leads to the loss of one of the physical processes”, “the expansion of the fluid, i.e. the operating medium, and the associated temperature drop to a temperature slightly above the freezing point of the operating medium is used for cooling the air delivered to the vehicle cabin for cooling the vehicle interior”, “n the system known from Maier-Laxhuber, the energy that is needed for providing the operating medium in a steam-like condition is withdrawn from the heated sorbent, i.e. the first reactant, what, in turn, leads to a temperature reduction of this sorbent and, therefore, leads to a reduced heating efficiency of the system”, “Nam, obviously, needs something like such a compressor for allowing the evaporator to fulfil the function that it is intended to have” and “Nam also has a reduced efficiency that has to be accepted, as otherwise, it would not be able to work in the cooling mode explained in column 7 of this document”. The examiner respectfully disagrees. The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which proves need for additional equipment to function or reduced efficiency. More importantly, the applicant has failed top point out how the structural language of claim 1 is not taught by the prior art, but has merely focused on phase changed of a fluid worked upon during the intended use and operation of a structure. 


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nam et al. teach a reactant-releasing device for releasing second reactant from the reactant storage space and introducing the second reactant as a liquid into the reaction space. Maier-Laxhuber teach a heating unit for heating the first reactant contained in the reaction space or heating the reaction product contained in the reaction space or heating the first reactant contained in the reaction space and heating the reaction product contained in the reaction space.
Therefore the arguments are not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763